DETAILED ACTION

The Examiner acknowledges the Terminal Disclaimer filed on 01/10/2022.


Regarding the claims filed 11/16/2020: 
Jackson (US9075657B2) shows in [col 15 lines 24-26; col 19 lines 10-11] provisioning storage resources in response to a one-click operation from an administrator. Jackson fails to teach “a single-step configuration operation, wherein the single-step configuration operation includes: 1) the converged networking and storage system causing a quality of service parameter for the remote physical storage device to be set, and 2) the converged networking and storage system causing a quality of service parameter for a network data path between the converged networking and storage system and the remote device to be set,” as in claim 1.
Napolitano et al. (US6219693B1) discloses in [col 4 lines 43-46] a “single step” management of storage devices by a user to create, delete, expand and promote data containers to multilevel containers in response to a single operation issued through the GUI. Napolitano fails to teach “a single-step configuration operation, wherein the single-step configuration operation includes: 1) the converged networking and storage system causing a quality of service parameter for the remote physical storage device to be set, and 2) the converged networking and storage system causing a quality of service parameter for a network data path between the converged networking and storage system and the remote device to be set,” as in claim 1.
Duncombe et al. (US7127477B2) discloses in [Abstract] “one-click” synchronization is implemented with respect to platform using secure file storage remote from any number of clients. Duncombe fails to teach “a single-step configuration operation, wherein the single-step configuration operation includes: 1) the converged networking and storage system causing a quality of service parameter for the remote physical storage device to be set, and 2) the converged networking and storage system causing a quality of service parameter for a network data path between the converged networking and storage system and the remote device to be set,” as in claim 1.
Ryder (US20110265157A1) discloses in para [0001] a single step process providing access to restricted content stored in a network storage system.  Ryder fails to teach “a single-step configuration 
Tylik et al. (US20140156877A1) discloses in [Abstract] techniques for analyzing storage resources; para [0009] shows one or more predetermined parameters identifying one or more customized configuration options for a known application may include any of a RAID protection level. Shah fails to teach “a single-step configuration operation, wherein the single-step configuration operation includes: 1) the converged networking and storage system causing a quality of service parameter for the remote physical storage device to be set, and 2) the converged networking and storage system causing a quality of service parameter for a network data path between the converged networking and storage system and the remote device to be set,” as in claim 1.
Shah (US20130139155A1) discloses in para [0021] shows a host 109 is coupled to data storage 105; para [0026] shows a configuration parameter is the procedure an operating system may use when writing data to a memory and/or disk. Shah fails to teach “a single-step configuration operation, wherein the single-step configuration operation includes: 1) the converged networking and storage system causing a quality of service parameter for the remote physical storage device to be set, and 2) the converged networking and storage system causing a quality of service parameter for a network data path between the converged networking and storage system and the remote device to be set,” as in claim 1.

Examiner agrees that none of the cited references teach the features, as claimed. Therefore, no grounds of rejection are made. Claims 1-11 are allowable over prior art.
Allowable Subject Matter
Claims 1-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN DOAN/Primary Examiner, Art Unit 2442